COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


JASPER CONSTRUCTION, INC. AND
 WCAMC CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION
                                                                  MEMORANDUM OPINION*
v.     Record No. 1825-06-2                                           PER CURIAM
                                                                    NOVEMBER 21, 2006
JAMES CARRINGTON HABINA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard A. Hobson, on brief), for appellants.

                 (Peter M. Sweeny, on brief), for appellee.


       Jasper Construction, Inc. and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission affirming the senior claims specialist’s

rejection of employer’s January 19, 2006 application. The commission found that based on the

evidence before the senior claims specialist and that contained in the request for review,

employer failed to comply with Rule 1.4(E). We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Habina v. Jasper Constr., VWC File No. 173-22-55

(June 28, 2006). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.